DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 puts forth the inlet (of the heating chamber in the body portion) being a hose with a threaded end configured to be attached to a conventional water spigot or a garden hose. The specification fails to disclose said structure, and instead puts forth the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the inlet,” which is claimed as being the entry to the heating chamber. The limitation is unclear, as in the context of the claim, it appears Applicant intended to reference “the fluid inlet.” “The fluid inlet” is disclosed in the specification, as being associated with the handle portion, and being a hose. For purposes of this examination, the limitation is interpreted to reference “the fluid inlet.” The limitation should be amended to read “the fluid inlet.”
Claim 9 puts forth that the hose is configured to be attached to a “conventional water spigot.” The limitation is unclear, as the specification fails to provide support for what makes a water spigot conventional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 5-6, 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 6,321,037) in view of Simmons (US 5,028,017).
Regarding claim 1, Reid discloses a hose nozzle assembly (Second embodiment, Description beginning at Column 5, line 29, which includes the device of Figure 3, with the circuit of Figure 4 and its main temperature sensor, replacing item 108 of the embodiment put forth in Figure 3, with all other elements being the same; Examiner further highlights this embodiment including element 305, which though being disclosed as not being required, is usable with the second embodiment) comprising:
a handheld enclosure (300, 301, 302) having a handle portion (300, 301) and a body portion (302), the handle portion (300, 301) connected to the body portion (302) (Column 1, lines 52-53, The handle portion is on the first end of the wand (body portion)) and adapted to be gripped by a user (Column 1, lines 52-53);
a heating chamber (Column 4, line 53, The space between 304 and 305) housed within the body portion (304) (Column 4, line 53) and comprising an inlet (Column 4, lines 24-26, The exit of the top pipe), an outlet (113), and a bare wire heating element (107, 305), the bare wire heating element (107, 305) configured to heat a fluid flowing through the heating chamber (Column 4, lines 49-53); 
a heating chamber inlet temperature sensor (Column 5, lines 51-53, second sensor; The second sensor is interpreted as an inlet temperature sensor, as it detects the temperature of the fluid that has been issued through the inlet), configured to detect a temperature of the fluid (Column 5, lines 52-53)
a control board (Figure 4), the control board housed within the handheld enclosure (Based upon the disclosure of Figure 1, as well as the disclosed connections between the control board and the power switch, sensors, and other elements, the and in communication with the heating chamber inlet temperature sensor (Column 5, lines 51-54), the control board (Figure 4) configured to control a heat output by the bare wire heating element to heat the fluid based on data received from the heating chamber inlet temperature sensor (Column 5, lines 51-55, The inlet temperature sensor switches off the controller and thus output of the heating element, based upon the detected temperature of the sensor);
a spray nozzle (114) connected to the body portion (302) and configured to direct a flow of fluid from the body portion (Column 2, lines 15-20);
a fluid inlet (110) associated with the handle portion (Figure 3) and adapted for attachment to a hose (Claim 9, The inlet is adapted to be connected to a garden hose);
a valve (Column 7, line 57, nozzle valve) in fluid communication with the fluid inlet (110) for controlling the flow of fluid (Column 7, lines 57-59); and
a valve trigger (Column 7, line 57, trigger) for controlling the valve (Column 7, lines 57-59)
However, Reid fails to disclose that the inlet temperature sensor is placed at the inlet or configured to detect a temperature of fluid at the inlet;
Simmons discloses an analogous fluid heater that includes a temperature sensor (79) placed at the inlet of a heater (36) (Column 5, lines 4-6), in addition to a sensor (77) being placed at the outlet of the heater (Column 5, lines 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid with the disclosures of Simmons, providing the inlet temperature sensor (Reid, Column 5, lines 51-53, second sensor) to be placed at the inlet, as the configuration was known in the art at the time of invention, and the modification would have yielded predictable results, specifically, operation of the device, according to a desired temperature profile.
Regarding claim 2, Reid in view of Simmons discloses the hose nozzle assembly of claim 1, but fails to disclose the device including three bare wire heating elements.
Reid discloses that the device may include two or more heating elements (Column 5, lines 31-32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid in view of Simmons to feature a device including three bare wire heating elements, as the configuration was suggested, and the modification would provide for a device that performs equally well, as disclosed by Reid (Column 5, lines 31-32).
Regarding claim 5, Reid in view of Simmons discloses the hose nozzle assembly of claim 1, wherein the handheld enclosure (300, 301, 302) additionally comprises a heating chamber outlet temperature sensor positioned at the outlet and configured to detect a temperature of fluid at the outlet (Column 5, lines 48-50).
Regarding claim 6, Reid in view of Simmons discloses the hose nozzle assembly of claim 5, wherein the control board (Figure 4) is further configured to modulate the power to the bare wire heating element based on data received from the heating chamber inlet temperature sensor, and the heating chamber outlet temperature sensor (Column 5, lines 47-53, The controller will adjust power to the heating elements based on data from the sensor at the outlet sensor, and will stop the power to the heating element based upon data supplied from the inlet sensor).
Regarding claim 9, Reid in view of Simmons discloses the hose nozzle assembly of claim 1, wherein the inlet is a hose (110) configured to be attached to a garden hose (Column 5, line 40).
However, Reid in view of Simmons fails to disclose that the hose inlet includes a threaded connection end, and instead discloses that the hose inlet includes a snap on connection (Column 5, line 41).

It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a threaded connection, as opposed to a snap connection, since the examiner takes Official Notice of the equivalence of mating threads and a snap connection for their use in the art and the selection of any one of these known equivalents would be within the level of ordinary skill in the art.
Regarding claim 21, Reid in view of Simmons discloses the hose nozzle assembly of claim 1, wherein the heating chamber (Column 4, line 53, The space between 304 and 305) is arranged in a substantially spiral shape (Figure 3).
Regarding claim 22, Reid in view of Simmons discloses the hose nozzle assembly of claim 1, further comprising a temperature switch (Column 7, line 53, control knob) configured to adjust a temperature set point (Column 7, lines 52-53, The device may include a control knob to set the temperature set point, as opposed to the set point being fixed), wherein the control board is configured to control the heat output by the bare wire heating element to heat the fluid based on the temperature set point (Column 5, lines 47-49 and Column 6, lines 18-20).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Simmons and Long (US 2015/0289320).
Regarding claims 3, Reid in view of Simmons discloses the hose nozzle assembly of claim 2. Though Reid discloses in embodiment 1 a device featuring heating elements of different wattages (Column 3, lines 65- Column 4, line 4) and sizes (Column 4, lines 7-8), Reid fails to disclose an assembly wherein each bare wire heating element has a different watt density.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid in view of Simmons with the disclosures of Long, providing each bare wire heating element (Reid, 107, 305, and Column 5, lines 31-32) to have a different watt density (Long, Paragraph 25, lines 9-11), in order to provide for a desired temperature profile, as disclosed by Long (Paragraph 25, lines 11-12).
Regarding claims 4, Reid in view of Simmons and Long discloses the nozzle hose assembly of claim 3, wherein a first heating element (Reid, 107, 305, and Column 5, lines 31-32, the heating element closest to the nozzle 114) of the three bare wire heating elements (Reid, 107, 305, and Column 5, lines 31-32) that is closest in a fluid path to the spray nozzle (114) has a lesser watt density than the other bare wire heating elements of the three bare wire heating elements (Long, Figure 2, Paragraph 25, lines 1-3, and Paragraph 36, lines 9-12, The heating element with a greater pitch has a lesser watt density; As shown in Figure 2, the Zone C heating element, which is nearest the outlet, has a lesser watt density than the heating elements of Zone B and Zone A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Simmons and Jiang (US 6,283,656).
Regarding claim 8, Reid in view of Simmons discloses the nozzle assembly of claim 1, but fails to disclose a device wherein the trigger is configured to activate the bare wire heating element upon actuation of the trigger. Reid discloses a device wherein the heating element is supplied with heat by plugging into a power source (Column 3, line 44-Column 4, line 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid in view of Simmons with the disclosures of Jiang, substituting the heating element activation structure of Reid, which includes plugging into a power source, with the heating element activation structure of Jiang, which includes the trigger (Reid, Column 7, line 57, trigger) being further configured to activate the heating element (Reid, 107, 305) (Jiang, Column 3, lines 18-23, The trigger includes a switch 18 that activates the heating element when the trigger is compressed), in order to provide for selective operation of the heating element (Jiang, Column 3, lines 21-23), and therefore, conservation of power. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Simmons and Hickling (US 4,495,481).
Regarding claim 11, Reid in view of Simmons discloses the nozzle assembly of claim 1, further comprising a thermostatic switch (106) which is configured to disable power if a fluid flowing through the hose nozzle assembly is hotter than a desired temperature (Column 3, lines 64-66), but fails to disclose that this temperature is 120 degrees F, and is silent as to whether this switch is bi-metallic.
Hickling discloses a bi-metallic temperature compensation switch (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid with the disclosures of Hickling, replacing the switch of Reid with a thermostatic bi-metallic switch (Hickling, 10), 
Reid discloses the general condition of the switch operating at a desired temperature, which is 120 degrees C (Column 3, lines 64-66). Though this temperature is not 120 degrees F, Applicant has made no disclosure that the claimed temperature is critical. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid in view of Simmons and Hickling to include a 120 degree F temperature of cut off, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Reid to optimize the temperature setting to 120 degrees F, with the expectation that the device would protect against the flow of water above the target temperature. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims 13-18, 20 and 23 are drawn to a spray device that includes temperature sensors arranged at the inlet and outlet, and a flow sensor, each configured to interact with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752